Citation Nr: 0901051	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  05-30 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a lower back 
disability.

3.  Entitlement to service connection for skin disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran had active military service from November 1967 to 
April 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

A hearing was scheduled before the Board in July 2006; 
however, the veteran did not attend the hearing due to an 
illness.  The veteran's representative wrote to the Board in 
August 2006 stating that the veteran had no desire to 
reschedule the hearing.

The veteran's claims were remanded by the Board in December 
2007.

The issue of entitlement to service connection for skin 
disease is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not develop tinnitus as a result of 
service.

2.  The veteran's current back disability developed many 
years after discharge from service and is unrelated to the 
back complaints during service, or to any other incidence of 
service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008). 

2.  The criteria for service connection for a lower back 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008), and implemented at 38 C.F.R. § 3.159 (2008), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, upon the receipt of a complete or 
substantially complete application, VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will seek to provide and which information and 
evidence the claimant is expected to provide.  The Board 
notes that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b).  
See 38 C.F.R. § 3.159, as amended by 73 Fed. Reg. 23353-23356 
(Apr. 30, 2008).  Consistent with 38 U.S.C.A. § 5103(a), the 
veteran was provided VCAA notice in May 2005 prior to the 
initial adjudication of his claims by the July 2005 rating 
decision.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

During the pendency of this appeal, the Court issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the section 5103(a) notice requirements apply 
to all five elements of a service connection claim, including 
generalized notice as to the disability rating and the 
effective date of an award.  Such notice was provided by way 
a letter issued in June 2006.  The veteran's claims were 
readjudicated by a July 2008 supplemental statements of the 
case.  See Mayfield and Pelegrini, both supra.  In any event, 
as the Board concludes below that the preponderance is 
against the veteran's tinnitus and lower back claims, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  Therefore, 
despite any deficient notice provided to the veteran on these 
two elements, the Board finds no prejudice to the veteran in 
the processing of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  

With respect to the duty to assist, VA has obtained the 
veteran's service treatment records, VA medical records, and 
private medical records.  The veteran has been provided VA 
medical examinations.  There is no indication that there 
exists any additional evidence which has a bearing on the 
issues decided below which has not been obtained.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

III.  Tinnitus

The veteran claims that he now has tinnitus due to exposure 
to noise from small weapons, tactical vehicles, and military 
aircraft in service.  However, as a layperson he is not 
qualified to furnish medical opinions or diagnoses.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The service treatment records, including the February 1989 
discharge examination report, reveal no complaints or 
findings related to tinnitus.  The post service private 
medical records and the post service VA outpatient treatment 
records are also silent to any complaints or findings related 
to tinnitus.  

The first mention of tinnitus is on the veteran's May 2005 
claim for service connection.  On VA audiological examination 
in June 2008, the veteran reported that he first noticed 
tinnitus five years previously.  Audiological examination was 
clinically normal.  The Board notes that the veteran has made 
no assertions to the effect that he ever had tinnitus prior 
to 2003.

The Board recognizes that the June 2008 audiological 
examination report does not contain an opinion regarding the 
veteran's claimed tinnitus.  However, the Board finds that in 
this case the veteran is not prejudiced by the lack of an 
opinion.  A medical opinion is not necessary when, as in this 
case, there is no evidence that a veteran experienced an 
event, disease, or injury in service and there is no evidence 
that the claimed tinnitus is related to an event, disease, or 
injury in service, or related to a service-connected 
disability.  See 38 C.F.R. § 3.159(c)(4).  

Since there is no evidence that the veteran ever experienced 
tinnitus during service, or for many years after discharge 
from service, and since there is no medical evidence linking 
the veteran's current claimed tinnitus to service, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim and that service connection for tinnitus 
is not warranted.  

IV.  Lower Back Disability

The veteran asserts that he has a lower back disability due 
to his military service.  The veteran claims that the 
running, jumping, parachuting, and air assault school caused 
his current condition.  However, as a layperson he is not 
qualified to furnish medical opinions or diagnoses.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The record does reveal that the veteran had back complaints 
during service.  In March 1977 the veteran complained of back 
pain after shoveling rocky dirt, but no back disability was 
noted.  When the veteran complained of back pain in June 1979 
he received a diagnosis of prostatitis.  Back complaints in 
December 1979 were attributed to somatic dysfunction.  Other 
back complaints during service also did not result in any 
diagnosis of a back disability.  The service treatment 
records do not indicate that the veteran developed a chronic 
low back disability during service.  When examined in 
February 1989, within a year of discharge from service, the 
veteran denied recurrent back pain and no back disability was 
noted.

Post service medical records reveal no back complaints until 
January 2004.  A January 2004 private medical record 
indicates that the veteran complained of lower back 
discomfort following a recent motor vehicle accident.

VA medical records dated in June and November 2005 reveal 
complaints of back pain.  When examined in June 2005, the 
veteran reported that he had had intermittent low back pain 
for five years.   

There is no medical evidence linking the veteran's current 
back complaints to service.  Not only is there no medical 
evidence in support of the veteran's claim, but there is 
medical evidence against his claim.  The veteran was examined 
by a VA physician in February 2008, at which time the veteran 
was diagnosed with lumbar spine degenerative disc disease and 
spondylosis of the lumbar spine.  In an April 2008 addendum, 
this examiner reviewed the veteran's claims file and stated 
that based on that review, and on the February 2008 
examination of the veteran, it was his opinion that the 
veteran's current back disabilities were unrelated to the 
veteran's period of active service.  The examiner pointed out 
that while the veteran had multiple complaints of lower back 
pain in service, none of the diagnoses established a chronic 
condition of the lumbar spine, rather the veteran's in-
service lower back complaints were related to a urinary tract 
condition that was diagnosed and treated multiple times.  
Since there is no medical evidence in support of the 
veteran's claim and there is medical evidence against the 
claim, the Board finds that the veteran's low back, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim and that service connection for a lower 
back disability is not warranted.  


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a lower back disability 
is denied.


REMAND

The veteran asserts that he has a skin disability due to his 
military service.  The service treatment records noted a rash 
in the pubic region in April 1973.  The service treatment 
records noted a skin rash on the veteran's face due to 
shaving in August 1973, September 1973, and July 1974.  An 
August 1976 medical record also noted a skin rash but did not 
disclose location of the rash  The veteran checked "yes" for 
skin diseases on the report of medical history dated February 
1989 (less the one year prior to separation from service).

On VA examination in February 2008 the veteran reported that 
he had intermittent rash across the back of the neck and onto 
his arms, back and scalp.  Examination revealed the veteran 
to have tinea versicolor on the back of the neck.  The 
veteran's claims file was returned to the VA examiner in June 
2008 in order that the VA examiner could provide an opinion 
as to whether the veteran's current intermittent skin 
disability is related to service.  The VA examiner's June 
2008 addendum failed to provide an opinion.  In this case a 
medical examination which includes a medical opinion 
addressing the question of etiology of the veteran's current 
skin disability is necessary.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA outpatient 
treatment records dated from November 2005 
to present.

2.  Provide the veteran a VA skin 
examination.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the examiner 
is requested to review the entire claims 
file in conjunction with the examination.  
The examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the tinea 
versicolor found on VA examination in 
February 2008, as well as any other skin 
disability currently found, is related to 
the skin problems the veteran had during 
his military service.

3.  Thereafter, the RO should readjudicate 
the veteran's claim in light of the 
additional evidence obtained.  If this 
claim is not granted, send the veteran and 
his representative a supplemental 
statement of the case, and give them an 
opportunity to respond to it.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


